--------------------------------------------------------------------------------

Exhibit 10.1
 
Confidential Treatment Requested
 
Certain portions of this exhibit, as indicated by ***, have been omitted,
pursuant to a request for confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934. The omitted materials have been separately
filed with the Securities and Exchange Commission.
 
Exclusive Sales Agreement (“Agreement”)
 
This exclusive sales agreement has been put into effect on 1st of November, 2011
(hereinafter referred to as “Effective Date”) between Nissha Printing Co., Ltd.,
a company incorporated and existing under the laws of Japan and having its
principal office at 3 Mibu Hanai-cho, Nakagyo-ku, Kyoto-city, 604-8551, Japan
(hereinafter referred to as “NISSHA”) and Applied DNA Sciences, Inc., a company
incorporated and existing under the laws of Delaware and having its principal
office at 25 Health Sciences Drive, Suite 215, Stony Brook, New York, 11790,
U.S.A. (hereinafter referred to as “APDN”).
 
WHEREBY IT IS AGREED AS FOLLOWS:
 
Article 1 (Grant of exclusive sales right)
 
APDN hereby grants NISSHA an exclusive right in the Area (as defined in Article
2 below) specifically for the Use Application (as defined in Article 2 below),
to sell APDN’s SigNature DNA using specific ink and its related products
(hereinafter referred to as “Products”).
 
NISSHA may purchase the Products from APDN pursuant to the terms and conditions
described hereinafter and sell the Products to its own customers. The terms and
conditions on the transactions between NISSHA and its customers shall be
determined at NISSHA’s own discretion.
 
Article 2 (Area and Use Application)
 
Area:  Asia as listed in Exhibit 1
Use Application: fish, fruit, publication, wood applications and any other
applications to be agreed at a later date. APDN hereby grants to NISSHA the
non-exclusive right to cosmetics in the Area for the Term of the Agreement.
 
Article 3 (Exclusivity)
 
The initial period of exclusivity will be for three years, beginning on
November, 1st 2011. In order for Nissha to maintain exclusivity, Nissha agrees
to pay a fee of $*** payable upon execution of this Agreement and $*** payable
six months after execution of this Agreement.  Unless otherwise agreed by both
parties, the payment terms of the said fee shall be by T/T remittance within 30
days after invoice date. (Such invoice date shall be the earlier of November,
1st, 2011 and on or after the execution date of this Agreement, as the case may
be.)
 
Article 4 (Minimum Sales Target)
 
NISSHA agrees to pay the Annual Fee and meet minimum sales targets (“Minimum
Sales Target”) for each year of this Agreement in order to maintain exclusivity:
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
For the avoidance of doubt, the amount of any material and/or service sold to
NISSHA by APDN shall be included in calculating the said minimum sales targets
regardless of the relevance of the NISSHA AUTHENTICATION MARK Agreement executed
between the parties hereto. The $*** Annual Fee payable to APDN by NISSHA per
the NISSHA Authentication Mark Agreement is included in the calculation of
Minimum Sales Target for each year of this Agreement.
 
Year 1 (from .November 1st, 2011 to October 31st, 2012): ***
Year 2 (from November 1st, 2012 to October 31st, 2013): ***
Year 3 (from November 1st, 2013 to October 31st, 2014): ***
 
Unless otherwise agreed by both parties, the payment terms of Annual Fee shall
be by T/T remittance within 30 days after invoice date. (Such invoice date shall
be on or after November 1st, 2012 for Year 2, on or after November 1st, 2013 for
Year 3.)
 
Should NISSHA fail to meet the said Minimum Sales Target for Year 2, Nissha may
pay the shortfall in Year 2 to APDN before October 31st, 2013 to maintain
exclusivity. If Nissha does not pay the shortfall before October 31st, 2013,
Nissha will no longer have exclusivity in Year 3. In this case, Nissha shall be
released from obligations of payment of Annual Fee and Minimum Sales Target for
Year 3.
 
Should NISSHA fails to meet the Minimum Sales Target in Year 3, NISSHA shall pay
the total amount of the shortfall in Year 3 to APDN before October 31st, 2014.
 
Article 5 (Order terms)
 
NISSHA must place written purchase orders (“Purchase Orders”) with APDN. The
date of the order, name of ordered Products, quantity, expected date of
delivery, place of delivery and method of delivery, unit Price and total Price
determined by mutual separate agreement shall be stipulated in the Purchase
Orders. APDN shall provide NISSHA with written confirmation of the Purchase
Orders or written reply by e-mail whether or not APDN accepts the Purchase
Orders within five (5) business days after receipt of such relevant Purchase
Order. In the event that no confirmation of the Purchase Orders or written reply
is made by APDN to NISSHA within the said period, such Purchase Orders shall be
deemed to be accepted. APDN shall guarantee that the specifications of the
Products are in compliance with the ones agreed between the parties.
 
Article 6 (Payment terms)
 
Unless otherwise agreed by both parties, the payment terms of the Products shall
be by T/T remittance within 30 days after invoice date.
 
Article 7 (Title and Risk of Loss)
 
APDN shall ship Products in accordance with each accepted Purchase Order,
subject to the terms and conditions of this Agreement.  Delivery of Products
shall be made F.O.B. at the loading dock of the APDN’s US facility on the dates
specified in the applicable Purchase Order. Title to, and risk of loss for,
Products shall pass to NISSHA at the time of delivery of possession of the
Products to a common carrier.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
When NISSHA is required to deliver related samples to APDN (upon specific
request by APDN), such delivery shall be made F.O.B. Osaka.
 
The first ten authentication samples per year shall be provided to NISSHA for no
additional cost upon the payment of the $*** Annual Fee as referenced in the
NISSHA AUTHENTICATION MARK agreement.  Each authentication after that shall be
at a cost of $*** per authentication to NISSHA.
 
 
Article 8 (Report on Competitive Transaction)
 
If APDN wishes to provide the Products to any company other than NISSHA in the
Area for the Use Application, APDN shall report to NISSHA beforehand.
 
Article 9 (Trademark)
 
NISSHA may use APDN’s trademark listed in Exhibit 2 without charge if needed.
 
Article 10 (Term)
 
This Agreement shall come into force on the Effective Date and shall continue in
effect until October 31st, 2014.
 
Article 11 (Termination)
 
This Agreement may be terminated at any time by mutual written agreement of the
both parties.
 
(a)           Notwithstanding the foregoing, NISSHA may terminate this Agreement
in the event that (i) Dr. James A. Hayward has ceased to be involved in the
performance of this Agreement in APDN or has left APDN. (ii) the ownership or
control of APDN has changed or fifty percent (50%) of APDN’s assets or stock has
been acquired by any business entity which develops, manufactures or distributes
products or renders services, competing with the business activities of NISSHA’s
Industrial Materials and Devices Business Unit.
 
(b)           This Agreement will terminate immediately and without notice upon
the commencement of a voluntary or involuntary proceeding under any bankruptcy,
insolvency, reorganization, liquidation, dissolution, or similar law, or the
appointment of a trustee, custodian, sequestrator, liquidator, receiver, or
similar official with respect to either party, or the winding-up or liquidation
of either party.
 
(c)           Either party may terminate this Agreement if the other party fails
to perform its obligations and undertakings of this Agreement, or otherwise
commits a breach of this Agreement, and such default or breach is not cured
within fourteen (14) days after written notice thereof.
 
Termination of this Agreement caused by (a) (b) or (c) above will not release
any party from any liability that has already accrued at the time of termination
or that thereafter may accrue with respect to any act or omission arising either
prior to such termination or after such termination when there is a continuing
obligation under this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
Article 12 (Confidentiality)
 
Both parties shall comply with the Confidentiality Agreement executed between
the parties on 1st of October, 2008.
 
Article 13 (Governing law. Dispute Resolution)
 
This Agreement shall be governed by, and construed in accordance with the laws
of the State of New York. Any disputes between parties relating to or arising in
connection with this Agreement shall be finally settled by arbitration in
accordance with the rules of Conciliation and Arbitration of the International
Chamber of Commerce. The place of arbitration shall be Osaka, Japan, in case
NISSHA is the respondent, and New York, U.S.A., in case APDN is the respondent.
The language of the proceeding shall be English and the award shall be final and
binding upon all parties and judgment upon the award may be entered in any court
having jurisdiction thereof.
 
1)(Entire Agreement).  This Agreement and the Nissha Authentication Mark
Agreement executed December 14, 2009 between Nissha and APDN and the
Confidentiality Agreement executed between the parties on October 1, 2008
constitute the entire understanding of the Parties, and revoke and supersede all
prior agreements between the Parties and are intended as a final expression of
their Agreement.  This Agreement shall not be modified or amended except in
writing signed by authorized representatives of the Parties hereto and
specifically referring to this Agreement.  This Agreement shall take precedence
over any other documents which may conflict with this Agreement.
 
Article 15 (No Waiver)
 
Waiver of breach or failure to strictly enforce the terms of this Agreement
shall not preclude a party from asserting a subsequent or continuing breach or
from otherwise requiring strict conformance with the terms of this Agreement.
 
Article 16 (Severability)
 
If for any reason any provision of this Agreement, including without limitation
any provision relating to the termination of this Agreement, shall be deemed by
a court of competent jurisdiction, to be legally invalid or unenforceable in any
jurisdiction to which it applies, the validity of the remainder of the Agreement
will not be affected and that provision will be deemed modified to the minimum
extent necessary to make that provision consistent with applicable law, and in
its modified form, that provision will then be enforceable.
 
Article 17 (Notice)
 
All notices, requests, offers and other communications required or permitted to
be made under this Agreement shall be in writing and shall be deemed to have
been duly given (i when received if personally delivered; (ii) the delivery date
specified on the shipping manifest if sent by a recognized overnight delivery
service (e.g., Federal Express); or (iii) upon receipt, if sent by certified or
registered mail, return receipt requested.  In each case notice shall be sent to
the address below or such other address as either party most recently may have
designated in writing to the other party in accordance with this Article.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
NISSHA:
Nissha Printing Co., Ltd.
Attn:  Shinya Takeuchi
3 Mibu Hanai-cho,
Nakagyo-ku, Kyoto
Zip:  6048551, Japan
APDN:
Applied DNA Sciences Inc.
Attn:  Kurt Jensen
25 Health Sciences Drive Suite
215, Stony Brook, New York

 
Article 18 (Execution In Counterparts)
 
This Agreement may be executed in counterparts, each of which may be deemed an
original, but all of which together will constitute one and the same agreement.
 
Article 19 (Section Headings)
 
The headings of the articles, paragraphs and exhibits herein are for the
parties’ convenient reference only and do not define or limit any of the terms
or provisions hereof.  Exhibits and other documents referred to in this
Agreement are an integral part hereof, unless the context of such reference
indicates otherwise.
 
IN WITNESS WHEREOF, two (2) copies of this Agreement shall be executed on the
date specified at the outset by duly authorized representatives of both parties,
each party retaining a copy thereof.
 
For NISSHA:
 
Signature: /s/ Keiji Kishi  
                                                    
Name:  Keiji Kishi
 
Title:  Senior Vice President
 
Date: 10/28/2011
 
For APDN:
 
Signature: /s/ Kurt Jensen      
                                                
Name:  Kurt Jensen
 
Title:  Chief Financial Officer
 
Date: 10/31/2011

 
 
-5-

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 

Exhibit 1
 
People’s Republic of China
India
Indonesia
Japan
Korea
Malaysia
Mongolia
Myanmar
Nepal
Philippines
Russia
Saudi Arabia
Singapore
Sri Lanka
Thailand
Vietnam
Taiwan
Hong Kong
Makau
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
Exhibit 2
APDN’s Trademark
 
SigNature DNA
 